Citation Nr: 0012184	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  98-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.   Entitlement to accrued disability compensation benefits 
based on a pending claim for service connection for 
hypertension secondary to a service connected anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Reichelderfer


REMAND

The veteran served on active duty from March 1944 to March 
1945.  He died in May 1997, and the appellant is his 
surviving spouse.

This appeal arises from a rating decision of July 1997 from 
the St. Petersburg, Florida, Regional Office (RO).

Under 38 U.S.C.A. § 5103 (a) (1991), VA has a duty to notify 
claimants of the evidence necessary to complete their 
applications for benefits where their applications are 
incomplete.  The United States Court of Veterans Appeals 
(Court) has held that this includes a duty to specifically 
notify claimants of the need to provide evidence relating to 
medical causation where the claimant has made statements 
indicating the existence of evidence that might, if true, 
make the claim plausible.  See Graves v. Brown, 8 Vet. 
App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  

A November 1997 statement from a physician who attended the 
veteran immediately prior to his death indicates that the 
veteran's clinical course was consistent with progression of 
a CVA [cerebral vascular accident] with associated 
complications.  The claims file does not contain any medical 
records from this physician.  Additionally, the death 
certificate indicates the veteran died at an ACLF, however, 
there are no records related to the veteran's treatment at 
this facility.  The appellant should be given an opportunity 
to obtain the veteran's actual treatment records from Dr. 
David McGrew and from the ACLF in which the veteran died in 
order to complete her application for benefits.

In addition, the appellant has indicated that records from 
Dr. Bert Barnes, who treated the veteran prior to his death, 
are available.  However, the record does not show that these 
records have been associated with the claims file.  The 
appellant should be given an opportunity to present these 
records.

The appellant should be told of the importance of these 
records to her claim of entitlement to service connection for 
the cause of the veteran's death.

The July 1997 rating decision denied entitlement to accrued 
benefits.  In the notice of disagreement, the appellant 
expressed disagreement with the denial of the claim for 
accrued benefits.  However, the February 1998 statement of 
the case did not address the issue of entitlement to accrued 
benefits.  Therefore, this case must be returned to the RO to 
provide the appellant with a statement of the case on the 
issue of entitlement to accrued benefits based a pending 
claim for service connection for hypertension secondary to 
the service connected anxiety disorder.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, this case will be remanded for the following:

1.  The RO should advise the appellant 
that her application for benefits based 
on the claim of entitlement to service 
connection for the cause of the veteran's 
death is incomplete.  She should be told 
of the importance to her claim of legible 
copies of the medical records relating to 
treatment of the veteran from August 1996 
to the time of his death from Dr. David 
McGrew, from the ACLF, and from Dr. Bert 
Barnes.  Notify her that it is her 
ultimate responsibility to submit 
evidence in support of her claim.  38 
C.F.R. § 3.159(c) (1999).

2.  Following receipt of the above 
requested medical records, the RO should 
review the appellant's claim and 
determine whether the appellant has 
presented a well grounded claim and 
whether service connection for the cause 
of the veteran's death can be granted.  
The RO should conduct any additional 
evidentiary development that may be 
deemed necessary, if the appellant 
presents a plausible claim.

3.  If the decision on the issue of 
service connection for the cause of the 
veteran's death remains adverse to the 
appellant, she and her representative 
should be provided a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

4.  The RO should provide the appellant 
and her representative a statement of the 
case that addresses the issue of 
entitlement to accrued disability 
compensation benefits based on a pending 
claim for service connection for 
hypertension secondary to a service 
connected anxiety disorder.  This issue 
should only be returned to the Board for 
further consideration if the appellant 
perfects an appeal to this issue.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


